Citation Nr: 0204183	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  01-06 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to an apportioned share of 
the veteran's Department of Veterans Affairs (VA) disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
February 1946.

This matter arises from a June 2000 decision rendered by the 
VA Regional Office (RO) in St. Louis, Missouri, that denied 
the benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. §§ 7105A 
(West 1991) regarding contested claims, the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran is in receipt of VA disability compensation 
based upon service-connected disability that prevents his 
employment; he does not receive an additional dependency 
allowance for the appellant.

2.  The veteran is not reasonably contributing to the 
appellant's support and expenses.

3.  At the time of the appellant's claim for apportionment of 
the veteran's VA disability compensation benefits, she was 
still married to the veteran; she and the veteran were 
divorced on January 21, 2000.

4.  The appellant has not demonstrated financial hardship to 
warrant an apportionment of the veteran's VA disability 
compensation prior to their divorce.


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the appellant, 
his ex-wife, have not been met.  38 U.S.C.A. §§ 5107, 5307 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  


VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  She also 
was given an opportunity to submit additional evidence in 
support of her claim.  The record indicates that all relevant 
facts have been properly developed and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

The appellant contends that she is entitled to an apportioned 
share of the veteran's VA disability compensation benefits.  
She asserts that the veteran is not reasonably contributing 
to her support, and that the need for such contributions are 
demonstrated by the record.  She further contends that her 
divorce from the veteran on January 21, 2000, is not valid 
because she was not informed of the proceedings in advance.  
Conversely, the veteran contends that the appellant is not 
entitled to an apportioned share of his VA disability 
compensation benefits because he is no 

longer married to her.  Since the question of the marital 
relationship between the appellant and the veteran does not 
affect the Board's decision, it will be addressed only in 
passing.

All or any part of the VA disability compensation payable on 
account of any veteran may be apportioned on behalf of the 
veteran's spouse if the spouse is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1).  A "special" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.451.  In this regard, where hardship is 
shown to exist, benefits may be specially apportioned between 
the veteran and his dependent spouse on the basis of the 
facts in the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  (1) The 
amount of VA benefits payable; (2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and (3) special needs of the 
veteran and the apportionment claimant.  Id.

The facts in this case are as follows.  The veteran and the 
appellant were married on July 10, 1999.  The appellant and 
the veteran then separated and never reconciled; a judgment 
order entered by the Circuit Court of Barry County, Missouri, 
dated January 21, 2000, indicates that the residence of the 
appellant was unknown, that the veteran resided in Barry 
County at the time of filing for the petition of divorce, and 
that the appellant had been served by publication in the 
local newspaper.  The judgment of divorce then became 
effective on January 21, 2000.  However, in November 1999, 
the appellant filed a claim for an apportionment of the 
veteran's VA disability compensation benefits.  As part of 
her claim, she specifically 

indicated that she did not wish her address to be disclosed 
to the veteran.  At that time, the appellant was residing in 
California.  The appellant then was asked to submit a 
statement regarding her monthly income and expenses.  On 
May 1, 2000, she indicated that she had monthly income 
totaling $692, and that her monthly expenses totaled $679.95.  
Parenthetically, it appears that her monthly expenses were 
comprehensively reported; they included payments on a number 
of installment contracts and other private debts, as well as 
her living expenses.

Meanwhile, the veteran had reported his monthly income and 
expenses in March 2000.  Therein, he reported monthly income 
totaling $2,466 and monthly expenses totaling nearly $1,700.  
The veteran indicated that he was not contributing to the 
support of a spouse because he was no longer married.  It 
should be noted that the veteran stopped receiving additional 
disability compensation for a dependent spouse effective 
February 1, 2000.

The foregoing indicates that the appellant is not entitled to 
an apportioned share of the veteran's VA disability 
compensation benefits.  It is true that the veteran is not 
contributing to the appellant's support.  It is also true 
that the veteran's monthly income is well in excess of his 
monthly expenses.  However, it should be noted that the 
appellant reported her monthly expenses in detail, and 
indicated that these did not exceed her monthly income.  It 
should also be noted that although the veteran has not 
reasonably discharged his responsibility for the appellant's 
support, this was due to the appellant's failure to keep the 
veteran informed of her current address.  Given that the 
appellant's monthly income exceeds her expenses, the Board 
must conclude that she is relatively self-sufficient 
financially.  As such, an apportionment of the veteran's VA 
disability compensation benefits is not warranted.  See 
38 C.F.R. §§ 3.450, 3.451.


A final matter remains.  The appellant contends that her 
divorce from the veteran is invalid because she was not 
notified of the divorce proceedings prior to the entry of the 
divorce judgment.  The validity of a divorce decree regular 
on its face will be questioned by VA only when such validity 
is put in issue by a party thereto or a person whose interest 
in a claim for VA benefits would be affected thereby.  In 
cases where recognition of the decree is thus brought into 
question, there must be a bona fide domicile in addition to 
the standards of the granting jurisdiction respecting 
validity of the divorce where the issue is whether the 
veteran is single or married.  See 38 C.F.R. § 3.206(a) 
(2001).  

As previously indicated, the decree of divorce issued by 
Barry County Circuit Court on January 21, 2000, indicates 
that the veteran was a resident of that county for the 
requisite period of time preceding the filing of his divorce 
petition, that the residence of the appellant was unknown at 
that time, and that, in lieu of personal notice, the veteran 
had served the appellant by publication in a local newspaper.  
Based upon that, and the fact that the veteran and the 
appellant had been separated on October 29, 1999, a judgment 
of divorce was entered.  The appellant would have the Board 
believe that the divorce decree is invalid because she was 
not given proper notice regarding the original divorce 
petition.  However, in her statement dated November 16, 1999, 
she specifically indicated that she did not want VA to 
disclose her address to the veteran.  It is apparent that the 
appellant did not inform the veteran of her whereabouts once 
they were separated, regardless of the reason.  Given this, 
the notice by publication in a local newspaper satisfied the 
notice requirements prior to the issuance of the decree of 
divorce.  As such, the veteran and the appellant were legally 
divorced on January 21, 2000.  Accordingly, even if the Board 
were to find that the appellant was entitled to an 
apportioned share of the veteran's VA disability compensation 
benefits, her entitlement could begin no 

earlier than December 1, 1999, and could continue no later 
than the date of their divorce on January 21, 2000.  Because 
the facts in the case do not warrant an apportionment for 
that period, none can be granted.


ORDER

An apportionment of the veteran's VA disability compensation 
benefits on behalf of the appellant is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

